Citation Nr: 0020489	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-20 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether an overpayment of pension benefits has been properly 
created.


REPRESENTATION

Appellant represented by:	Jeffrey D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which determined that the 
veteran had received an overpayment of VA non-service-
connected pension benefits, creating a debt.  The veteran 
appealed this decision, and asserted that a debt has not been 
properly created.  A personal hearing before a member of the 
Board at the RO (i.e. a Travel Board hearing) was conducted 
in May 2000.

The Board notes that the veteran has also raised the issue of 
entitlement to waiver of recovery of any overpayment of 
pension benefits which is deemed properly created.  The RO 
Committee on Waivers and Compromises has yet to adjudicate 
the waiver claim, and the Board refers this matter to the RO 
for appropriate action.  See VAOPGCPREC 6-98.


REMAND

The file shows that, effective in March 1994, the veteran was 
awarded non-service-connected disability pension, and the 
amount of the pension award was based on his report that he 
had no countable family income.  In 1997 the RO retroactively 
adjusted the veteran's pension benefits, awarding a reduced 
amount effective in March 1994, and terminating the award in 
July 1994, due to excessive income.  The statement of the 
case and some other documents in the claims folder indicate 
that information on excessive income was obtained by an 
income verification match (IVM), and such was verified by the 
veteran and his wife.  An overpayment of pension benefits, in 
the stated amount of $36,532, was charged to the veteran, and 
he challenges the validity of the debt.

The Board notes that neither IVM documents nor verification 
by the veteran and his wife are associated with the claims 
file, and such should be obtained prior to appellate review 
of the question of whether the overpayment has been properly 
created.  If the IVM folder is still available, the RO should 
forward it to the Board along with the claims folder.

As the veteran has challenged the validity of the debt in 
question, the RO should conduct an audit of the amount of VA 
pension benefits paid to the veteran, with a clear listing of 
the dates such monies were paid, and a listing of the 
calculations used to determine the amount of the overpayment 
debt.  Such audit should be associated with the claims file.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should conduct an audit of the 
amount of VA pension benefits paid to the 
veteran, with a clear listing of the 
dates such monies were paid, and a 
listing of the calculations used to 
determine the amount of the overpayment 
debt.  Such audit should be associated 
with the claims file.

2.  The RO should obtain all IVM 
documents (including any IVM folder) and 
any verification by the veteran and his 
wife, and such should be associated with 
the claims folder for the duration of the 
appeal.  If the IVM folder is not 
available, such should be clearly stated 
in the claims folder.  The RO's attention 
is directed to VA General Counsel's 
opinion, dated July 9, 1998, VAOPGCADV 
13-98, for the authority of the Board to 
review the IVM folder and for guidelines 
to be implemented in the safeguarding of 
the IVM folder in its transmittal to the 
Board.

3.  The RO should then review the issue 
of whether the overpayment of pension 
benefits has been properly created.  If 
the claim is denied, the veteran and his 
representative should be given a 
supplemental statement of the case and an 
opportunity to respond, before the case 
is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




